Title: From George Washington to George Clinton, 10 March 1783
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters 10th Mar. 1783
                        
                        Your Excellency’s Letter of the 6th instant, has been communicated to the Quarter M. Genl, with Directions,
                            that he should take such Measures as are in his power, to comply with Mrs Jones’s request.
                        In consequence of this Colo. Pickering has forwarded a Copy of Your Excellys Letter to Mr Morris, whose
                            Instructions relative to the matter, he wishes to obtain. With great Regard & Esteem I have the Honor to be Your
                            Excellency’s Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    